Case 5:20-cv-01532-VAP-KK Document 1 Filed 07/31/20 Page 1 of 8 Page ID #:1




 1     CENTER FOR DISABILITY ACCESS
       Raymond Ballister Jr., Esq., SBN 111282
 2     Russell Handy, Esq., SBN 195058
       Dennis Price, Esq., SBN 279082
 3     Amanda Seabock, Esq., SBN 289900
       Mail: 8033 Linda Vista Road, Suite 200
 4     San Diego, CA 92111
       (858) 375-7385; (888) 422-5191 fax
 5     amandas@potterhandy.com
 6     Attorneys for Plaintiff
 7
 8
                               UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10
11     Jose Madriz,                            Case No.

12               Plaintiff,
                                               Complaint For Damages And
13       v.                                    Injunctive Relief For Violations
                                               Of: Americans With Disabilities
14     Harold Andrew Veum, in                  Act; Unruh Civil Rights Act
       individual and representative
15     capacity as trustee of the Veum
       Family Trust;
16     Sue Veum, in individual and
       representative capacity as trustee of
17     the Veum Family Trust; and Does 1-
       10,
18
                 Defendants.
19
20
           Plaintiff Jose Madriz complains of Harold Andrew Veum, in individual
21
     and representative capacity as trustee of the Veum Family Trust; Sue Veum, in
22   individual and representative capacity as trustee of the Veum Family Trust;
23
     and Does 1-10 (“Defendants”), and alleges as follows:
24
25     PARTIES:
26
       1. Plaintiff is a California resident with physical disabilities. He suffers
27
     from arthrogryposis, cannot walk, and uses a wheelchair for mobility.
28     2. Defendants Harold Andrew Veum and Sue Veum, in individual and


                                           1

     Complaint
Case 5:20-cv-01532-VAP-KK Document 1 Filed 07/31/20 Page 2 of 8 Page ID #:2




 1   representative capacity as trustee of the Veum Family Trust, owned the real
 2   property located at or about 23346 Sunnymead Blvd., Moreno Valley,
 3   California, in February 2020.
 4     3. Defendants Harold Andrew Veum and Sue Veum, in individual and
 5   representative capacity as trustee of the Veum Family Trust, own the real
 6   property located at or about 23346 Sunnymead Blvd., Moreno Valley,
 7   California, currently.
 8     4. Defendants Harold Andrew Veum and Sue Veum owned Shakey’s Pizza
 9   Parlor located at or about 23346 Sunnymead Blvd., Moreno Valley, California,
10   in February 2020.
11     5. Defendants Harold Andrew Veum and Sue Veum owned Shakey’s Pizza
12   Parlor (“Restaurant”) located at or about 23346 Sunnymead Blvd., Moreno
13   Valley, California, currently.
14     6. Plaintiff does not know the true names of Defendants, their business
15   capacities, their ownership connection to the property and business, or their
16   relative responsibilities in causing the access violations herein complained of,
17   and alleges a joint venture and common enterprise by all such Defendants.
18   Plaintiff is informed and believes that each of the Defendants herein,
19   including Does 1 through 10, inclusive, is responsible in some capacity for the
20   events herein alleged, or is a necessary party for obtaining appropriate relief.
21   Plaintiff will seek leave to amend when the true names, capacities,
22   connections, and responsibilities of the Defendants and Does 1 through 10,
23   inclusive, are ascertained.
24
25     JURISDICTION & VENUE:
26     7. The Court has subject matter jurisdiction over the action pursuant to 28
27   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
28   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.


                                            2

     Complaint
Case 5:20-cv-01532-VAP-KK Document 1 Filed 07/31/20 Page 3 of 8 Page ID #:3




 1     8. Pursuant to supplemental jurisdiction, an attendant and related cause
 2   of action, arising from the same nucleus of operative facts and arising out of
 3   the same transactions, is also brought under California’s Unruh Civil Rights
 4   Act, which act expressly incorporates the Americans with Disabilities Act.
 5     9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
 6   founded on the fact that the real property which is the subject of this action is
 7   located in this district and that Plaintiff's cause of action arose in this district.
 8
 9     FACTUAL ALLEGATIONS:
10     10. Plaintiff went to the Restaurant in February 2020 with the intention to
11   avail himself of its goods and to assess the business for compliance with the
12   disability access laws.
13     11. The Restaurant is a facility open to the public, a place of public
14   accommodation, and a business establishment.
15     12. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
16   to provide wheelchair accessible restrooms in conformance with the ADA
17   Standards as it relates to wheelchair users like the plaintiff.
18     13. On information and belief the defendants currently fail to provide
19   wheelchair accessible restrooms.
20     14. Additionally, on the date of the plaintiff’s visit, the defendants failed to
21   provide wheelchair accessible parking in conformance with the ADA
22   Standards as it relates to wheelchair users like the plaintiff.
23     15. On information and belief the defendants currently fail to provide
24   wheelchair accessible parking.
25     16. Moreover, on the date of the plaintiff’s visit, the defendants failed to
26   provide wheelchair accessible dining surfaces in conformance with the ADA
27   Standards as it relates to wheelchair users like the plaintiff.
28     17. On information and belief the defendants currently fail to provide


                                               3

     Complaint
Case 5:20-cv-01532-VAP-KK Document 1 Filed 07/31/20 Page 4 of 8 Page ID #:4




 1   wheelchair accessible dining surfaces.
 2     18. These barriers relate to and impact the plaintiff’s disability. Plaintiff
 3   personally encountered these barriers.
 4     19. As a wheelchair user, the plaintiff benefits from and is entitled to use
 5   wheelchair accessible facilities. By failing to provide accessible facilities, the
 6   defendants denied the plaintiff full and equal access.
 7     20. The failure to provide accessible facilities created difficulty and
 8   discomfort for the Plaintiff.
 9     21. The defendants have failed to maintain in working and useable
10   conditions those features required to provide ready access to persons with
11   disabilities.
12     22. The barriers identified above are easily removed without much
13   difficulty or expense. They are the types of barriers identified by the
14   Department of Justice as presumably readily achievable to remove and, in fact,
15   these barriers are readily achievable to remove. Moreover, there are numerous
16   alternative accommodations that could be made to provide a greater level of
17   access if complete removal were not achievable.
18     23. Plaintiff will return to the Restaurant to avail himself of its goods and to
19   determine compliance with the disability access laws once it is represented to
20   him that the Restaurant and its facilities are accessible. Plaintiff is currently
21   deterred from doing so because of his knowledge of the existing barriers and
22   his uncertainty about the existence of yet other barriers on the site. If the
23   barriers are not removed, the plaintiff will face unlawful and discriminatory
24   barriers again.
25     24. Given the obvious and blatant nature of the barriers and violations
26   alleged herein, the plaintiff alleges, on information and belief, that there are
27   other violations and barriers on the site that relate to his disability. Plaintiff will
28   amend the complaint, to provide proper notice regarding the scope of this


                                               4

     Complaint
Case 5:20-cv-01532-VAP-KK Document 1 Filed 07/31/20 Page 5 of 8 Page ID #:5




 1   lawsuit, once he conducts a site inspection. However, please be on notice that
 2   the plaintiff seeks to have all barriers related to his disability remedied. See
 3   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
 4   encounters one barrier at a site, he can sue to have all barriers that relate to his
 5   disability removed regardless of whether he personally encountered them).
 6   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
 7   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
 8   Defendants.) (42 U.S.C. section 12101, et seq.)
 9     25. Plaintiff re-pleads and incorporates by reference, as if fully set forth
10   again herein, the allegations contained in all prior paragraphs of this
11   complaint.
12     26. Under the ADA, it is an act of discrimination to fail to ensure that the
13   privileges, advantages, accommodations, facilities, goods and services of any
14   place of public accommodation is offered on a full and equal basis by anyone
15   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
16   § 12182(a). Discrimination is defined, inter alia, as follows:
17            a. A failure to make reasonable modifications in policies, practices,
18                or procedures, when such modifications are necessary to afford
19                goods,     services,   facilities,   privileges,    advantages,     or
20                accommodations to individuals with disabilities, unless the
21                accommodation would work a fundamental alteration of those
22                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
23            b. A failure to remove architectural barriers where such removal is
24                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
25                defined by reference to the ADA Standards.
26            c. A failure to make alterations in such a manner that, to the
27                maximum extent feasible, the altered portions of the facility are
28                readily accessible to and usable by individuals with disabilities,


                                              5

     Complaint
Case 5:20-cv-01532-VAP-KK Document 1 Filed 07/31/20 Page 6 of 8 Page ID #:6




 1                 including individuals who use wheelchairs or to ensure that, to the
 2                 maximum extent feasible, the path of travel to the altered area and
 3                 the bathrooms, telephones, and drinking fountains serving the
 4                 altered area, are readily accessible to and usable by individuals
 5                 with disabilities. 42 U.S.C. § 12183(a)(2).
 6        27. When a business provides facilities such as restrooms, it must provide
 7   accessible restrooms.
 8        28. Here, accessible restrooms have not been provided in conformance with
 9   the ADA Standards.
10        29. When a business provides parking for its customers, it must provide
11   accessible parking.
12        30. Here, accessible parking has not been provided in conformance with the
13   ADA Standards.
14        31. When a business provides facilities such as dining surfaces, it must
15   provide accessible dining surfaces.
16        32. Here, accessible dining surfaces have not been provided in
17   conformance with the ADA Standards.
18        33. The Safe Harbor provisions of the 2010 Standards are not applicable
19   here because the conditions challenged in this lawsuit do not comply with the
20   ed
21        34. A public accommodation must maintain in operable working condition
22   those features of its facilities and equipment that are required to be readily
23   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
24        35. Here, the failure to ensure that the accessible facilities were available
25   and ready to be used by the plaintiff is a violation of the law.
26
27   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
28   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.


                                              6

     Complaint
Case 5:20-cv-01532-VAP-KK Document 1 Filed 07/31/20 Page 7 of 8 Page ID #:7




 1   Code § 51-53.)
 2      36. Plaintiff repleads and incorporates by reference, as if fully set forth
 3   again herein, the allegations contained in all prior paragraphs of this
 4   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
 5   that persons with disabilities are entitled to full and equal accommodations,
 6   advantages, facilities, privileges, or services in all business establishment of
 7   every kind whatsoever within the jurisdiction of the State of California. Cal.
 8   Civ. Code §51(b).
 9      37. The Unruh Act provides that a violation of the ADA is a violation of the
10   Unruh Act. Cal. Civ. Code, § 51(f).
11      38. Defendants’ acts and omissions, as herein alleged, have violated the
12   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
13   rights to full and equal use of the accommodations, advantages, facilities,
14   privileges, or services offered.
15      39. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
16   discomfort or embarrassment for the plaintiff, the defendants are also each
17   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
18   (c).)
19
20             PRAYER:
21             Wherefore, Plaintiff prays that this Court award damages and provide
22   relief as follows:
23           1. For injunctive relief, compelling Defendants to comply with the
24   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
25   plaintiff is not invoking section 55 of the California Civil Code and is not
26   seeking injunctive relief under the Disabled Persons Act at all.
27           2. Damages under the Unruh Civil Rights Act, which provides for actual
28   damages and a statutory minimum of $4,000 for each offense.


                                              7

     Complaint
Case 5:20-cv-01532-VAP-KK Document 1 Filed 07/31/20 Page 8 of 8 Page ID #:8




 1      3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
 2   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
 3
     Dated: July 28, 2020            CENTER FOR DISABILITY ACCESS
 4
 5
                                     By:
 6
 7                                   _______________________

 8                                          Russell Handy, Esq.
                                            Attorney for plaintiff
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                           8

     Complaint
